 



EXHIBIT 10.1
LEASE AGREEMENT
      This Lease Agreement (the “Lease”) is dated as of July 10, 2007, by and
between CHS Inc., a Minnesota cooperative corporation (“Landlord”) and US Bio
Energy Corporation (“Tenant”).
RECITALS
      A. Landlord is the owner of that certain commercial office building
located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077 (the
“Building”) and the underlying real property (the “Property”).
      B. Tenant currently leases space in the Building from Landlord pursuant to
the Amended and Restated Lease dated November 1, 2006 by and between Landlord
and Tenant (the “Restated Lease”).
      C. Landlord and Tenant mutually desire to terminate the Restated Lease and
replace it with this Lease.
      D. Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord that portion of the Building, consisting of approximately 37,987
rentable square feet (30,390 useable square feet) of office, storage and
conference space, located on the 1st floor of the Building, which is more
particularly described in, and outlined on, Exhibit A, attached hereto and made
a part hereof (the “Premises”).
AGREEMENT
1. TERMINATION OF RESTATED LEASE; LEASE OF PREMISES. Landlord and Tenant hereby
agree to mutually terminate the Restated Lease as of midnight on the day prior
to the Lease Commencement Date, and thereafter the terms of this Lease shall
replace, in its entirety, the terms of the Restated Lease. In consideration of
the foregoing and the mutual promises, agreements and obligations contained
herein, and subject to the terms and conditions hereinafter set forth, Landlord
does hereby lease, let and demise to Tenant, and Tenant does hereby lease from
Landlord, the Premises. Appurtenant to the Premises shall be a license for
Tenant to have access over, on and through the Building and the Property for use
of the parking lots, driveways, sidewalks and other Common Areas (as defined in
Section 18 below).
2. USE. Tenant will use and occupy the Premises as a business office and for no
other purpose whatsoever. Tenant agrees not to occupy or use the Premises, or
permit any portion of the Premises to be occupied or used, for any business or
purpose which is unlawful, disruptive or hazardous due to fire or other risks or
to permit anything to be done which would in any way increase the rate of fire
insurance coverage or jeopardize the extent of coverage on the Property, the
improvements located thereon, or its contents. Tenant shall not store or permit
the storage of hazardous or flammable materials or chemicals in the Premises or
any other portion of the Property, unless such storage shall have been
previously approved by Landlord and in all events, such storage shall be in
compliance with the requirements of federal, state and local laws, ordinances or
regulations and the requirements of Landlord’s and Tenant’s insurance carriers.
Under no circumstances shall Tenant dispose of hazardous or flammable materials
or chemicals in the Premises or on the Property.

 



--------------------------------------------------------------------------------



 



3. TERM.
      (a) Initial Term. The initial term of this Lease will commence on
September 1, 2007 (“Lease Commencement Date”) and will continue for a period of
five (5) years until August 31, 2012 (the “Initial Term”), unless sooner
terminated as provided herein.
      (b) Early Termination Option. Tenant may terminate this Lease at the end
of the fourth 12-month period of the Initial Term upon at least 180 days prior
written notice; provided however, Tenant shall pay to Landlord $125,661.50 on
the early termination date.
4. RENT.
      (a) Initial Term; Rent. Tenant agrees to pay to Landlord in advance on or
before the first day of each month in United States currency the following sums
as “Rent” during the Initial Term of this Lease:
     (i) Seventy-One Thousand Two Hundred Twenty-five and 63/100 ($71,225.63) as
Rent each month during the first 12-month period of the Initial Term;
     (ii) Seventy-two Thousand Nine Hundred Ninety-eight and 35/100 ($72,998.35)
as Rent each month during the second 12-month period of the Initial Term;
     (iii) Seventy-four Thousand Eight Hundred Thirty-four and 39/100
($74,834.39) as Rent each month during the third 12-month period of the Initial
Term;
     (iv) Seventy-six Thousand Seven Hundred Two and 08/100 ($76,702.08) as Rent
each month during the fourth 12-month period of the Initial Term; and
     (v) Seventy-eight Thousand Six Hundred Thirty-three and 09/100 ($78,633.09)
as Rent for each month of the fifth 12-month period of the Initial Term.
      (b) Late Fee. Tenant agrees to pay interest to Landlord on any Rent or
additional rent payable under this Lease which is not timely paid at a rate
equal to the lower of (a) fifteen per cent (15%) per annum of the unpaid Rent or
additional rent, or (b) the maximum rate of interest permitted by law, from and
after the date any such amount is due until paid.
5. UTILITIES AND MAINTENANCE. Landlord will provide, at its expense, heat, air
conditioning, water, sewer services, electricity, janitorial and routine
maintenance services to the Premises, the Building and the Property. Heating and
air conditioning will be provided during normal business hours from 6:30 a.m. to
5:30 p.m., Monday through Friday, and from 8:00 a.m. to 12:00 noon on Saturdays.
If maintenance or repair of the Premises, the Building or the Property is
required as a result of the acts or omissions of Tenant, its employees, agents,
or invitees, Landlord will perform such maintenance and repair and charge the
cost thereof, including a gross hourly charge for maintenance employees of
Landlord required to perform the work, as additional rent, to Tenant, and such
additional rent will be paid by Tenant within thirty (30) days of its receipt of
a statement of such charges. Notwithstanding the foregoing, Landlord shall be
responsible for performing all regular maintenance and repair of the Premises
required as a result of ordinary wear and tear at no expense to Tenant. Tenant
will pay all telephone and telecommunications charges, including any and all
charges relating to computer equipment, except electricity charges, allocable to
its business activities in the Building. Landlord shall maintain the Building
and Property in good condition and repair as an office building. Except as

2



--------------------------------------------------------------------------------



 



otherwise provided herein, all other maintenance and repair of the Premises,
Building or Property will be performed by Landlord at Landlord’s expense. In the
event there is an interruption in utility services to the Premises which
materially and adversely affects the conduct of Tenant’s business therein,
Tenant’s sole remedy will be an abatement of Rent during the period of such
interruption, so long as Landlord works diligently to get such service restored,
it being expressly understood and agreed by the parties that Landlord will in no
event be liable for any direct, indirect, consequential, special, punitive or
any other damages, or any lost profits of any kind whatsoever, suffered by
Tenant as a result of, or arising out of, any such interruption in service,
unless such interruption is caused by Landlord’s negligence, or reckless or
intentional acts or omissions.
6. PARKING. Landlord will provide Tenant and its employees and guests with
parking in the general parking lot of the Building at no additional charge. The
aforesaid parking lot may be used by Tenant in common with Landlord and other
tenants of the Building and their guests subject to such reasonable rules as may
be established by Landlord from time to time, and shall not be deemed to confer
on Tenant, its employees or guests, any rights to reserved or preferential
parking in the foregoing areas.
7. ADDITIONAL SERVICES AND BUILDING FACILITIES.
      (a) Services Provided. The following services will be provided during the
Term of the Lease, and such costs are included in the Rent:
     (i) Heating and air conditioning will be provided during normal business
hours from 6:30 AM to 5:30 PM Monday through Friday, and from 8:00 AM to 12:00
PM on Saturday.
     (ii) Parking provided in general parking lot.
     (iii) Routine maintenance services.
     (iv) Routine building security services and main entrance controls.
     (v) Snow and ice removal from sidewalks, parking lot and driveways.
     (vi) Lawn care and landscaping services.
     (vii) The Building will be open for business on weekdays, excluding
CHS-designated holidays, from 6:30 AM to 5:30 PM. Employees of Tenant shall have
access to the Building at other times by means of a controlled access security
card, which will be distributed on request from a pre-identified Tenant
representative.
     (viii) Routine security services from an outside vendor from 4:00 PM to
8:30 AM Monday through Friday and 24 hours on Saturday, Sunday and
CHS-designated holidays. Special rules apply to after hour or weekend activities
for security purposes and are available upon request.
     (ix) Receptionist services are in place at front desk Monday through Friday
8:00 AM to 4:30 PM, except CHS-designated holidays.
     (x) Use of Common Areas, including parking lot, landscaped areas, corporate
conference rooms, cafeteria dinning area and other such areas provided for
common use.
      (b) Other Available Services. Subject to Landlord offering such services,
Tenant may utilize any of the following services at the Building. These services
are billed on a per usage basis, and the fees are subject to change, Fees can be
provided to Tenant upon request.

3



--------------------------------------------------------------------------------



 



     (i) Special project services
     (ii) Office move coordination
     (iii) Design services
     (iv) Furniture purchasing and furniture inventory control
     (v) Off site storage
     (vi) Special security services
     (vii) Storage at Building 5300
     (viii) Mail Station identification
     (ix) Mail sorting, delivery and pick-up
     (x) Mail courier
     (xi) Postage/Labor jobs (i.e. folding and stuffing)
     (xii) Loading dock
     (xiii) Copy center
     (xiv) Paper record storage
     (xv) Local/long distance telephone services
     (xvi) Heating and cooling during non-business hours
     (xvii) Package shipping and receiving
8. REAL ESTATE TAXES. Tenant will have no responsibility for the payment of real
estate taxes or assessments due in connection with the Property.
9. ENCUMBRANCES. Tenant will not encumber the Premises or this Lease in any way,
including but not limited to mortgaging or creating any other security interest
in, or allowing the filing of a mechanics’ lien against the Premises or any part
thereof, or transferring, assigning or otherwise granting any interest in the
Lease, without the prior written consent of Landlord. Notwithstanding, Tenant,
in its sole discretion, may encumber or grant a security interest in Tenant’s
personal property used at or fixtures installed in the Premises.
10. POSSESSION OF PREMISES. Except as otherwise expressly provided in this
Section 10, Tenant agrees to lease the Premises “AS IS”, and Landlord makes no
warranties of any sort regarding the Premises, including but not limited to any
warranties as to their condition or suitability for Tenant’s current or intended
uses. Except as provided in Section 39, Landlord will not make any improvements
to the Premises in connection with the execution or performance of this Lease,
or otherwise, unless (a) it is separately agreed to in writing by the parties;
and (b) it is at Tenant’s sole cost and expense.
11. HOLD HARMLESS. Landlord shall not be responsible for loss or damage to
property or injury to persons occurring in or about the Premises by reason of
any condition, defect, matter or thing on said Premises, the remainder of the
Building, or the Property, or any of the improvements of which the Premises are
a part, or for the acts, omissions or negligence of persons in and about the
said Property, other than those resulting from the negligence or willful
misconduct or omission of Landlord, its agents or employees. Subject to the
waiver of subrogation provisions of Paragraph 24, Tenant agrees to indemnify,
defend, and save Landlord harmless from all liabilities, losses, damages,
expenses, costs of action, suits, interest, fines, penalties, claims and
judgments (to the extent that the same are not paid out of the proceeds of any
policy of insurance) related to losses or claims of injuries to persons
occurring in or about the Premises, resulting from any act, omission, or neglect
of Tenant, its agents, servants, employees, customers or invitees, including
acts or omissions arising out of Tenant’s failure to perform, fully and
promptly, each and every covenant, condition and agreement of this Lease.
Tenant, at its own cost and expense, will defend any and all suits that may be
brought and claims that may be made for which Tenant has agreed to indemnify
Landlord. Subject to the waiver of subrogation provisions of Paragraph 24,
Landlord agrees to indemnify, defend, and save Tenant harmless from all
liabilities, losses, damages, expenses, costs of action, suits, interest, fines,
penalties, claims and judgments (to the extent that the same

4



--------------------------------------------------------------------------------



 



are not paid out of the proceeds of any policy of insurance) related to losses
or claims of injuries to persons occurring in or about the Premises, the
Building or the Property, resulting from any act, omission, or neglect of
Landlord, its agents, servants, employees, customers or invitees, including acts
or omissions arising out of Landlord’s failure to perform, fully and promptly,
each and every covenant, condition and agreement of this Lease. Landlord, at its
own cost and expense, will defend any and all suits that may be brought and
claims that may be made for which Landlord has agreed to indemnify Tenant.
12. ACCESS TO PREMISES. The Building shall be open for business on weekdays,
excluding CHS-designated holidays, from 6:30 a.m. to 5:30 p.m. Employees of
Tenant and clients, if accompanied by an employee of Tenant, shall have access
to the Premises at other times by means of a controlled access security card,
which shall be distributed to Tenant by Landlord upon request.
13. COMPLIANCE WITH LAWS AND REGULATIONS. Tenant agrees to comply in all
material respects with all laws, ordinances, and governmental orders, rules and
regulations (state, federal, municipal, or promulgated by other agencies or
bodies having any jurisdiction thereof), and all Building rules, regulations and
policies adopted by Landlord from time to time, relating to the use, condition
or occupancy of the Premises. Should Tenant receive notice of any violation or
inquiry as to a possible violation of federal, state or local laws, ordinances
or regulations related to its use, condition or occupancy, Tenant shall provide
immediate notice to Landlord and such further information as Landlord shall
request.
14. ENTRY FOR REPAIRS; INSPECTION. The Landlord or its employees or agents shall
have the right without any diminution of Rent or other charges payable hereunder
by Tenant to enter the Premises at reasonable times for the purposes of
exhibiting the Premises to prospective tenants of the Premises or purchasers of
the Building and for inspection, cleaning, repairing, altering or improving the
Premises or the Building or Property, but nothing contained in this paragraph
shall be construed as imposing any obligation on the Landlord to make any
repairs, alterations, or improvements not otherwise specifically provided for in
this Lease. In exercising the foregoing right of entry, Landlord will provide no
less than 24 hours prior notice to Tenant for the purposes of exhibiting the
Premises to prospective tenants of the Premises or purchasers of the Building,
and in all other cases, reasonable notice to Tenant, and will exercise
reasonable care in an effort to minimize the disruption to Tenant’s business
operations.
15. ALTERATIONS. Tenant will not make any alterations, repairs, additions or
improvements in or to the Premises or add, subtract, or in any way change any
locks, plumbing, wiring or other services therein without the prior written
consent of Landlord as to the alterations, additions or improvements to be made
to the Premises. Such consent will not be unreasonably withheld or delayed by
Landlord.
16. MECHANIC’S LIENS. In the event that any mechanic’s lien is filed against the
Premises, the Building or the Property as a result of Tenant’s alterations,
additions, improvements or other actions or omissions, Tenant shall immediately
notify Landlord. Landlord shall have the right, but not the obligation, after
forty five (45) days from the filing of the lien, if the lien is not then
discharged, and in addition to all other remedies granted hereunder or by
applicable law, to pay the lien, without inquiring into the validity thereof,
and Tenant will immediately reimburse Landlord for the total amount of that
payment, together with reasonable attorneys’ fees and other costs actually
incurred by Landlord in discharging the lien, as additional rent hereunder. In
the event that Tenant wishes to contest any such lien, it will post security in
the form of a bond or other collateral deemed sufficient by Landlord, in its
sole discretion, within the 45 day period provided above. If any such lien is
not discharged within one (1) year after posting security, or sooner if
necessary to allow a sale or mortgaging of the Property or due to any other
necessity, Landlord will have the right to use such amounts posted as security
to pay and discharge the lien. Nothing contained herein will be deemed a waiver
of the right of Landlord to declare an Event of Default under Paragraph 27, if
Tenant has failed to discharge any such lien within 45 days of filing.

5



--------------------------------------------------------------------------------



 



17. SIGNS. Tenant agrees that no sign, advertisement or notice will be placed or
painted on any part of the outside of the Building or the Property. Landlord
agrees that Tenant shall be permitted to have signage outside the Premises on
the 1st floor and inside the Premises. Landlord reserves the right to remove any
signs placed or painted in violation of this section at the expense of Tenant.
18. COMMON AREAS. Common areas will consist of all parts of the Building and
Property and improvements thereon not under Lease exclusively to Tenant or other
tenants or available for Lease to other tenants, or used exclusively by
Landlord, including, but not limited to, parking areas, access roads and
facilities, driveways, sidewalks and other walkways, stairways, hallways,
elevators, restrooms, landscaped areas, conference areas, cafeteria, and such
other areas and improvements provided for common use and benefit of tenants (the
“Common Areas”). Landlord and Tenant, and their invitees, employees, and
visitors, shall have common and non-exclusive rights to the use of said Common
Areas, subject, however, to Landlord’s exclusive right to establish, modify and
enforce reasonable rules and regulations with respect to all Common Areas and
facilities for the safety, comfort and convenience of the owners, occupants,
tenants and invitees of the Building and the Property and the right of Landlord
to establish reasonable procedures and schedules for use of common facilities,
such as loading docks, to allow use by all tenants.
19. QUIET ENJOYMENT. Landlord hereby warrants that, subject to the terms and
conditions hereof, Tenant will peacefully have, hold and enjoy the Premises
during the full Term of this Lease and any extensions or renewals thereof.
20. ASSIGNMENT AND SUBLETTING. Tenant may sublease or assign all or any portion
of the Premises to any affiliate or subsidiary of Tenant, and/or any entity
resulting from a merger or consolidation involving Tenant, with Landlord’s prior
written consent which shall not be unreasonably withheld or delayed. Tenant
agrees not to assign this Lease or sublet or license the Premises or any part
thereof, whether by voluntary act, operation of law, or otherwise, without the
specific prior written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. No assignment of this Lease by Tenant,
nor any sublease of the Premises, whether or not consented to by Landlord, will
release Tenant of any obligations under this Lease. Landlord’s interest
hereunder will be freely assignable, but Landlord will provide Tenant with
notice of any such assignment.
21. RISK OF LOSS. Tenant assumes the risk of loss or damage to any personal
property used or stored by it in or at the Premises caused by fire, water,
theft, war, vermin, flood, or any other casualty or peril normally included in
multi-peril all-risk insurance and agrees not to look to Landlord for
indemnification for the same and hereby releases Landlord from any liability for
any such loss or damage, except to the extent such loss was caused or
contributed to by the negligence, recklessness or intentional act or omission of
Landlord.
22. LOSS BY CASUALTY. If the Premises or Building are damaged or destroyed by
fire or other casualty rendering the Premises wholly untenantable, Landlord or
Tenant will have the right to terminate this Lease, provided written notice
thereof is given to the other within sixty (60) days after such damage or
destruction and the Rent shall be abated for the unexpired portion of the Term
of the Lease from the date of such damage or destruction. If a portion of the
Premises is damaged and Tenant reasonably determines that it will take more than
sixty (60) days to restore the Premises, Tenant may terminate the Lease upon
giving Landlord written notice within thirty (30) days after the occurrence of
such damage. If all or a portion of the Premises is damaged by fire or other
casualty, and neither party elects to terminate this Lease, Landlord shall, at
its expense, proceed with reasonable diligence to restore the Premises to as
near the condition which existed immediately prior to such damage or destruction
as reasonably possible and the Rent shall abate during such period of time as
the Premises are untenantable. Should only a portion of the Premises be
untenantable and Tenant continues to occupy and conduct business in the

6



--------------------------------------------------------------------------------



 



Premises in part, Tenant will be entitled to a partial abatement of Rent in an
amount determined based upon the proportion that the untenantable portion of the
Premises bears to the entire Premises. Landlord will have no obligation to
repair or replace fixtures or personal property owned by Tenant.
23. PROPERTY INSURANCE. Landlord will at all times during the Term of this Lease
maintain a policy or policies of insurance insuring the Building against loss or
damage by fire, explosion or other hazards and contingencies and flood if
required, or any other casualty or peril normally included in multi-peril,
all-risk insurance for an amount deemed reasonably necessary by Landlord based
upon typical coverages for comparable properties, which insurance will be
subject to the rights of the mortgagee of the Property, if any, under a standard
mortgagee’s clause. Landlord will not be obligated in any way or manner to
insure the personal property of Tenant or other property which Tenant may have
upon or within the Premises, any fixtures installed by or paid for by Tenant
upon or within the Premises, or any additional improvements which Tenant may
construct on the Premises. Landlord assumes the risk of loss or damage to the
Building and Property (but not to the personal property of Tenant, or fixtures
or improvements made or paid for by Tenant, as hereinabove provided) caused by
fire, water, theft, war, vermin, flood, or any other casualty or peril normally
included in multi-peril, all-risk insurance and agrees not to look to Tenant for
indemnification for the same and hereby releases Tenant from any liability for
any such loss or damages, except to the extent such loss or damages were caused
or contributed to by the gross negligence, recklessness or intentional act or
omission of Tenant.
24. PUBLIC LIABILITY INSURANCE. Tenant will, during the Term hereof, keep in
full force and effect, at its expense, a policy or policies of commercial
general liability insurance with respect to the Premises and the business of
Tenant, under policies and with insurance carriers reasonably acceptable to
Landlord, in which Tenant will be named insured and Landlord will be covered as
an additional insured under such reasonable policy limits as are required by
Landlord, which limits will in no event be less than $1,000,000 combined single
limit. Such policy or policies provided under this paragraph will provide that
thirty (30) days’ written notice must be given to Landlord prior to cancellation
thereof. Tenant will furnish evidence reasonably satisfactory to Landlord prior
to the commencement date of this Lease, and at such other times as Landlord
reasonably requests, but at least annually on the anniversary of the
commencement date of the term of this Lease, that all required coverage is in
full force and effect.
25. WAIVER OF SUBROGATION. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant hereby waive and release each other from
any and all rights of recovery, claim, action or cause of action, against each
other, their agents, officers and employees for any loss or damage that may
occur to the Premises, improvements to the Property of which the Premises are a
part, or personal property (building contents) located on the Property, by
reason of fire, the elements, or any other casualties covered by extended
coverage property insurance, regardless of cause of origin, including negligence
of Landlord or Tenant and their agents, officers and employees to the extent of
any insurance company which has issued policies of fire and extended coverage
insurance to Landlord or Tenant, written notice of the terms of the mutual
waiver as contained in this paragraph, and to have the insurance policies
properly endorsed, in order to verify the acceptance by the insurance companies
of the waivers of subrogation contained.
26. CONDEMNATION. If, during the Term of this Lease, all or a substantial part
of the Premises are taken or condemned for any public purpose, or a deed is
given by Landlord in lieu thereof, and the taking would prevent or materially
interfere with the use of the Premises for the purpose for which they are being
used, this Lease will terminate and the Rent will be abated during the unexpired
portion of this Lease effective on the date physical possession is taken by the
condemning authority. Tenant will have no claim to any condemnation award of
Landlord, nor will it have the right to claim separately for any value it may
have attributed to its leasehold interest in the Premises, except that Tenant
may apply for any award to which it may be entitled for moving expenses and
trade fixtures only.

7



--------------------------------------------------------------------------------



 



27. EVENTS OF DEFAULT. The occurrence of any of the following events shall be
deemed an event of default hereunder (“Events of Default”);
     (a) Tenant shall fail to pay when due any monthly installment of Rent or
additional rent as herein provided, whether or not legal or formal demand has
been made therefor, and such default continues for ten (10) days after written
notice from Landlord to Tenant.
     (b) Tenant shall permit the filing of a lien against the Premises or the
Property which is not discharged or contested within forty five (45) days of
filing pursuant to Section 16.
     (c) Tenant shall fail to maintain insurance required pursuant to
Section 24.
     (d) Tenant shall abandon or vacate the Premises.
     (e) Tenant shall become insolvent or commit an act of bankruptcy or become
bankrupt or take the benefit of any statute that may be in force for bankrupt or
insolvent debtors or become involved in voluntary or involuntary winding up
proceedings or a receiver shall be appointed for the business, property, affairs
or revenues of Tenant.
     (f) Tenant shall violate the terms of this Lease pertaining to the use of
the Premises.
     (g) Tenant shall violate or fail to perform any of the other material
conditions, covenants or agreements contained herein and such default is not
cured within thirty (30) days of receipt of notice thereof from Landlord,
provided, however if such default cannot be reasonably cured within such thirty
(30) day period, then Tenant shall not be in default if Tenant shall have
commenced to cure the default within such thirty (30) day period and diligently
proceeds to cure the default within forty-five (45) days from receipt of notice.
28. DEFAULT REMEDIES. If an Event of Default occurs pursuant to Paragraph 27,
time being of the essence, Landlord may resort to any and all legal remedies or
combination of remedies which Landlord may desire to assert, including but not
limited to one or more of the following: (a) enter the Premises and remove all
persons and property therefrom, with or without terminating this Lease,
(b) declare the Lease at an end and terminated, (c) sue for the Rent due and to
become due under the Lease, less any Rent received by Landlord from reletting of
the Premises, and for any damages sustained by Landlord, and (d) continue the
Lease in effect and relet the Premises on such terms and conditions as Landlord
may deem advisable with Tenant remaining liable for the monthly Rent plus the
reasonable cost of obtaining possession of the Premises and of any repairs
necessary to prepare the Premises for reletting, less the rentals received from
such reletting, if any. No action of Landlord will be construed as an election
to terminate the Lease unless written notice of such intention is given to
Tenant. Tenant agrees to pay as additional rent all reasonable attorneys’ fees
and other costs and expenses incurred by Landlord in enforcing any of Tenant’s
obligations under this Lease. Landlord shall use commercially reasonable efforts
to mitigate damages in the Event of Default under Section 27(d).
29. LANDLORD’S RIGHT TO CURE DEFAULTS. If Tenant should default in the making of
any payment or in the performance of any act herein required to be made or done
by Tenant, Landlord may, at its option, make such payment or perform such act.
Should Landlord so act, all expenses thereof, with interest thereon as
determined herein, will be reimbursed by Tenant to Landlord and will constitute
additional rent due and payable with the next monthly installment of Rent.
Landlord shall not be entitled to declare a default based upon Tenant’s failure
to pay or failure to act, if Landlord has paid or performed such act on behalf
of Tenant during any cure period granted to Tenant hereunder. However, Tenant’s
failure to timely reimburse Landlord for such payment or act shall constitute an
Event of Default under this Lease.

8



--------------------------------------------------------------------------------



 



30. SURRENDER. On the last day of the Term of this Lease, or the earlier
termination hereof, Tenant will peaceably surrender the Premises in good
condition and repair consistent with Tenant’s duty to make repairs as provided
for in this Lease, ordinary wear and tear and casualty loss excepted. On or
before said last day, Tenant will, at its expense, remove all of Tenant’s
personal property, equipment and fixtures it is entitled to remove from the
Premises, repairing any damage caused thereby, and any property not removed will
be deemed abandoned. If the Premises are not surrendered at the end of the Term
of this Lease or the earlier termination thereof, Tenant will indemnify Landlord
against loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, claims made by any succeeding tenant
founded on such delay or losses incurred by Landlord due to such claims or the
loss of a prospective Tenant. Tenant will promptly surrender all keys for the
Premises to Landlord at the place then fixed for payment of Rent and will inform
Landlord of combinations on any locks and safes on the Premises.
31. WAIVER. Failure of Landlord to declare any default immediately upon
occurrence thereof, or delay in taking any action in connection therewith, will
not waive such default, but Landlord shall have the right to declare any such
default at any time thereafter.
32. HOLDING OVER. If, without Landlord’s written consent, Tenant remains in
possession of the Premises after the expiration or other termination of the
Lease, Tenant shall be deemed to be occupying the Premises upon a tenancy at
sufferance only, at a monthly rental equal to one hundred fifty per cent (150%)
the monthly Rent otherwise payable hereunder on the last day of the term of this
Lease immediately prior to the expiration or termination of such term. Such
tenancy at sufferance may be terminated by Landlord at any time in accordance
with Minnesota law, or in the absence of any such Minnesota law governing such
circumstance, then by notice to Tenant thirty (30) days in advance of such
termination. Any month-to-month tenancy or tenancy at sufferance hereunder will
be subject to all other terms and conditions of the Lease and nothing contained
in this Section 32 will be construed to limit or impair any of Landlord’s rights
of reentry or eviction or constitute a waiver thereof.
33. SUBORDINATION TO LEASE AND MORTGAGE. Tenant agrees that this Lease will be
subordinate to any mortgage that may now or hereafter be placed upon the
Building, the Property or any part thereof, and to any and all advances to be
made thereunder, and to the interest thereon, and all renewals, replacements,
and extensions thereof, provide however such mortgagee agrees to not disturb
Tenant’s possession of the Premises so long as Tenant is not in default
hereunder. In confirmation of such subordination, Tenant will promptly execute
and deliver any instrument, in recordable form, as is reasonably required or
requested by Landlord’s mortgagee, including but not limited to a subordination,
non-disturbance and attornment agreement in which Tenant agrees to attorn to
such mortgagee in the event of foreclosure provided Tenant’s rights under the
Lease are not disturbed.
34. ESTOPPEL CERTIFICATES. The parties agree to promptly execute upon request of
the other party an estoppel certificate addressed to any mortgagee, purchaser,
assignee or other third party certifying as to facts related to this Lease in a
form reasonably acceptable to the requesting party and Tenant will agree to any
such notice provisions as may be reasonably required by Landlord or Landlord’s
mortgagee.
35. ENTIRE AGREEMENT. The Lease embodies the entire agreement between the
parties as to subject hereof. There are no promises, terms, conditions or
obligations referring to the subject matter, other than those contained herein.
There may be no modifications to this Lease, except in writing, executed with
the same formalities as this Lease.

9



--------------------------------------------------------------------------------



 



36. CAPTIONS. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit to describe the scope of this sublease nor
the intent of any provision thereof.
37. SUCCESSORS AND ASSIGNS. The covenants and conditions herein contained will,
subject to the provisions of Section 20 hereof, apply to and bind the
successors, executors, administrators and assigns of all the parties hereto.
38. NOTICES. Whenever in this Lease it shall be required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other, such notice or demand will be given or served and shall not be deemed to
have been given or served unless in writing and forwarded by certified or
registered mail, return receipt requested, or sent by overnight express courier,
or sent by facsimile and followed by overnight express delivery, addressed as
follows:

     
To Landlord:
  CHS Inc.
 
  Attn: Roger Tschida
 
  5500 Cenex Drive
 
  Inver Grove Heights, MN 55077
 
  Facsimile: 651-355-6352
 
   
Copy to:
  CHS Inc.
 
  Attn: Legal Department
 
  5500 Cenex Drive
 
  Inver Grove Heights, MN 55077
 
  Facsimile: 651-355-4554
 
   
To Tenant:
  US BioEnergy Corporation
 
  Attn. Greg Schlicht
 
  5500 Cenex Drive, Mailstop 175
 
  Inver Grove Heights, MN 55077
 
  Facsimile: 651-355-8301

Such notices may be changed from time to time by either party by serving notices
as above provided.
39. TENANT IMPROVEMENTS.
      (a) Tenant shall meet with Tenant’s designers and agree upon a set of
plans and specifications and/or construction drawings (collectively the “Plans
and Specifications”), covering all work to be performed by Landlord in
constructing Tenant improvements within the Premises (the “Tenant
Improvements”). Landlord shall have ten (10) days after receipt of the final
Plans and Specifications in which to review and to give to Tenant written notice
of its approval of the Plans and Specifications or its requested changes to the
Plans and Specifications. The Plans and Specifications shall not either
materially alter the Premises or make any exterior or structural changes to the
Premises or the Building. All Tenant Improvements shall be performed by
Landlord’s preferred vendors and Landlord will oversee the project execution.
After the Plans and Specifications have been made or deemed final pursuant to
the procedures set forth hereinabove, any subsequent changes to the Plans and
Specifications requested by Tenant shall be at Tenant’s sole cost and expense
and subject to Landlord’s written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.
      (b) Landlord shall pay costs associated with the construction of the
Tenant Improvements in an amount equal to $10.50 per useable square foot of
space in the Premises based on 30,390 useable square feet, less the unamortized
portion of the prior Improvement Allowance provided in the Amended

10



--------------------------------------------------------------------------------



 



and Restated Lease dated November 1, 2006, for a total amount of $251,323 (the
“Improvement Allowance”). If the cost of constructing the Tenant Improvements
exceeds the Improvement Allowance, the sums spent by Landlord in excess of the
Improvement Allowance shall be paid by Tenant to Landlord within thirty
(30) days upon receipt of Landlord’s invoice therefore. The Improvement
Allowance must be spent within the first 12 months of the Lease or whatever is
outstanding shall be forfeited.
      (c) Landlord shall use reasonable speed and diligence to substantially
complete construction of the Tenant Improvements in a good and workmanlike
manner and to have the Premises ready for occupancy on September 1, 2007. No
liability whatsoever shall arise or accrue against Landlord by reason of its
failure to deliver or afford possession of the Premises unless it is a direct
result of Landlord’s negligence or willful misconduct. Such failure to deliver
possession of the Premises to Tenant by the dates herein stated shall
automatically postpone the date of commencement of the Initial Term of this
Lease and payment of Rent.
      (d) The costs of constructing the Tenant Improvements shall include, but
are not limited to, the actual costs of construction (including the overhead and
profit of contractors), construction management expenses, the cost of all
permits and approvals, and all design costs and other charges of Tenant’s
designers, architects and engineers in the preparation of the Plans and
Specifications.
40. PATIO ACCESS. Tenant shall have access to the 1st floor patio four (4) times
during the period of May 1 to October 1 during Building hours; provided however,
such access shall not be permitted on CHS-designated holidays or when the
Building is otherwise closed. Tenant agrees that it shall give Landlord no less
than 3 business days’ notice of its intent to use such space, and Landlord may
deny such request in its reasonable discretion. Tenant agrees that one (1)
additional security personnel will be required to monitor ingress and egress to
the Building through the patio entrance, and shall pay all costs associated with
the same. CHS reserves the right to restrict or revoke Tenant’s patio access at
any time for security reasons.
41. UNINTERRUPTED POWER SUPPLY (UPS) OUTLET. Landlord agrees that each cubicle
and/or office within the Premises shall have one (1) dedicated UPS outlet for
necessary and critical equipment.
IN WITNESS WHEREOF, the Landlord and Tenant have duly executed these presents in
proper legal manner.

      CHS INC   US BIO ENERGY CORPORATION By:/s/ Patrick M. Kluempke
 
Patrick M. Kluempke
Its: Executive Vice President   By:/s/ Richard K. Atkinson
 
Richard K. Atkinson
Its: Senior Vice President and CFO

11